The suit involves the construction of a deed executed in 1901 by P.S. George, conveying in trust certain property *Page 152 
mentioned therein for the benefit of his wife, daughter, and son, the grantor, or settlor having died in 1919. The deed of the deceased P.S. George, with its different provisions, will more fully appear hereinafter. The appeal is to settle the principles of the case.
The case may be briefly stated as follows: P.S. George in 1901 conveyed his interest in "Runnymede plantation" to trustees to hold in trust one-half for his wife, Kate D. George, and one-half for his child, Katherine George, and any other children that might be born to him thereafter. In 1903, two years after the deed was executed, Frank Aldridge, the son of P.S. George, was born. Therefore it will be seen that the one-half interest left to the daughter, Katherine, must be divided with her brother, Frank Aldridge George, as provided in the deed.
In 1917 the daughter, Katherine, married Dr. J.C. Adams, the appellee herein; and in 1921 Katherine George Adams died without leaving any children. Her husband, Dr. J.C. Adams, claims by inheritance from his deceased wife the one-fourth interest she owned in the property at the time of her death.
P.S. George died in 1919, and, it will be observed, left surviving him his daughter, Katherine, and his son, Frank Aldridge George, and his wife. Mrs. George, the wife, soon after the death of her husband, took her one-half portion of the property, and the son and daughter enjoyed their part of the income from the property while waiting until the younger became of age so they might partite their one-half of the property between them. as directed by the provisions of the deed which we shall presently quote.
After conveying the property to the trustees for the benefit of the wife and daughter and any other children that might be born to him thereafter, the deed contains the following provisions which are pertinent to the issue involved in this case:
"During my life said grantees shall apply the income, rents, profits, and proceeds of every kind, in their discretion, to the support of myself and my family and the *Page 153 
payment of any debts which I now owe, but under no circumstances shall said property or any of the income, rents, profits, or proceeds of any kind from said lands be applied to the payment of any debts which I may hereafter contract.
"The said grantees are to hold said property herein conveyed as follows: One undivided half thereof for my wife, Kate D. George, and one undivided half for my daughter, Katherine George. Should any children be hereafter born to me, such child or children shall share equally with my daughter, Katherine George, in the one-half held by said grantees for her as aforesaid. If I survive my said wife, the interest herein declared for her benefit shall revert to me. Likewise, if I survive my said daughter, Katherine, upon her death, her said interest as herein declared shall revert to me. If any child or children shall be hereafter born to me and shall die before I do, the interest of such child or children shall revert to me.
"If I should die before my said wife, she may ask for and have partition of said property, and upon her application in writing to said grantees, for such partition, they shall within three months, unless said application be before that time withdrawn, proceed to set apart to said Kate D. George one-half of said property in fee simple, and shall make her a deed thereto, but in the event the said Kate D. George should not be satisfied with said partition, she may within six months from the tender to her of said deed, file her petition in the chancery court of said county asking for partition under the laws in relation thereto then in force, and the partition made by the Commissioners to be appointed as now provided by law, shall when confirmed by the court, supplant and be paramount to said partition by the grantees herein; the acceptance by the said Kate D. George of the deed made by said grantees as aforesaid shall waive any right to partition by the courts as aforesaid.
"When the youngest of any children which may be hereafter born to me, or if no child or children shall be *Page 154 
hereafter born to me, then when my said daughter shall attain the age of twenty-one years, if I shall not then be living, said property herein conveyed or any property hereafter purchased by said grantees as hereinbefore provided, shall be partitioned, and to each of the beneficiaries shall be set apart by the grantees herein, as hereinbefore provided for partition in the case of said Kate D. George, their respective interest in said property as herein declared: If I should be living at the time of the happening of said event, said property shall not be partitioned until after my death and upon my death same shall be partitioned as hereinbefore provided."
It is the contention of the appellee, J.C. Adams, which contention was sustained by the lower court, that the deed by P.S. George to the trustees conveyed an equitable interest of one-half to the wife and one-fourth each to the daughter, Katherine George, and son, Frank Aldridge George; that this interest in the property was a vested interest upon the execution and delivery of the deed to the trustees, and was subject to defeat only by the death of the beneficiaries before that of the settlor; and that since P.S. George, the settlor, died before the beneficiaries, the estate vested completely in the beneficiaries named, to-wit, one-half to the wife and one-fourth each to the daughter and son. The appellee also urges that even if the interest conveyed by the deed was contingent, though it is claimed by appellee to have been a vested interest, still there can be no doubt that the interest vested wholly and completely in the beneficiaries at the time of the death of the settlor in 1919; and that it follows therefore that the deceased, Mrs. Katherine George Adams, was the owner in fee of a one-fourth interest in the Runnymede plantation, and when she died without children the husband Dr. J.C. Adams, appellee herein, inherited the interest in the property that belonged to his deceased wife.
The opposite contention of appellants herein is as follows: *Page 155 
"First, that the interest conveyed to the daughter of Mrs. P.S. George, Katherine George Adams, under the deed executed by Mr. P.S. George on February 8, 1901, was a contingent and not a vested interest; second, if the instrument did not convey to Katherine George Adams a contingent interest, then the estate conveyed was a defeasible estate in fee; third, the right to alienate by the terms of the trust deed remains in the trustees until Frank Aldridge George should become of age, and no vested interest could attach before the expiration of this right; fourth, if appellee, Mr. J.C. Adams, has any interest at all in the estate of Mr. George, it is only a one-twelfth interest; fifth, under the terms of the trust deed, there could be no power to partition the property before the debts of P.S. George were paid."
We have carefully considered the propositions presented above by counsel for appellants, and we are unable to see wherein any of them are maintainable. A lengthy discussion of the several grounds would hardly be advantageous, and we shall consider it sufficient to refer to the points raised in a general way. We are rather of the opinion, though we do not decide because unnecessary to do so, that the deed from P.S. George to the trustees conveyed a vested interest to the beneficiaries, subject to defeat only in the event that the grantor survived the beneficiaries; the grantor providing that in that event the property should "revert" to him. But even though the interests were contingent while the grantor was alive, still it is too plain for argument that when he died the interests in the property became completely vested in the beneficiaries, and was an indefeasible estate in fee; and the one-fourth interest owned by the deceased daughter, Katherine George Adams, passed to the appellee, Dr. J.C. Adams, by inheritance. And the reasons advanced by us above supporting our view in answer to the first contention made by appellants answers, we think, all the other four contentions set out above, and leads us to the conclusion that the lower court was correct in holding that the appellee, Dr. J.C. Adams, takes in fee simple the *Page 156 
one-fourth interest in the Runnymede plantation which was owned by Katherine George Adams at the time of her death.
But we may say further, in passing upon the last four points presented by appellants, that the deed of P.S. George contains no provisions which qualify the one-fourth interest of the daughter after the death of the father; her interest could not fail after his death, even though the form of the property be changed by the trustees in the deed. Schlater v. Lee, 117 Miss. 701, 78 So. 700.
The decree of the lower court will be affirmed and the case remanded.
Affirmed and remanded.